Exhibit 10.1

INTCOMEX, INC.

RESTRICTED STOCK GRANT AGREEMENT

THIS AGREEMENT (the “Agreement”), made as of the 31st day of March, 2013,
between Intcomex, Inc., a Delaware corporation (the “Company”), and Adolfo
Henriques (the “Grantee”).

WHEREAS, the Company desires to promote the interests of the Company by
providing key service providers of the Company with an appropriate incentive to
encourage them to continue in the service and to improve the growth and
profitability of the Company; and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company to make a grant of common stock of
the Company, subject to certain vesting conditions and transfer restrictions
(“Restricted Stock”) to the Grantee, on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1 Grant of Restricted Stock. Pursuant to, and subject to the terms and
conditions set forth herein, the Company hereby grants Grantee 123 shares of
Restricted Stock (the “Restricted Stock Award”).

2. Grant Date. The Grant Date of the Restricted Stock Award hereby granted is
March 31, 2013.

3. Vesting; Lapse of Restrictions.

(a) Vesting Schedule. The Restricted Stock Award shall vest and any Transfer
Restrictions (as defined below) shall lapse with respect to all 123 shares of
common stock, subject to such Restricted Stock Award on December 31, 2015 (the
“Vesting Date”), respectively, subject to the Grantee’s continued service with
the Company as of such anniversary.

(b) Additional Vesting on a Termination. Notwithstanding Section 3(a) hereof,
Grantee shall immediately vest and all Transfer Restrictions shall lapse with
respect to 100% of the Restricted Stock on the earlier of (i) death or
disability (as determined in good faith by the Board) and (ii) Grantee, after
being nominated to the Board, is not elected to the Board by shareholders of the
Company. In the event Grantee’s service with the Company is terminated for any
reason other than as described in the immediately preceding sentence, upon such
termination, if the Restricted Stock Award that has not yet vested, it shall be
immediately forfeited.



--------------------------------------------------------------------------------

4. Change in Control. In the event of a Change in Control (as defined below)
other than in the event of a public offering (whether primary or secondary) of
the Company’s common stock, the Company shall have the right to terminate the
Grantee’s then outstanding unvested Restricted Stock underlying the Restricted
Stock Award, in which case the Company, or the successor or acquirer in such
Change in Control, shall pay to the Grantee an amount in cash equal to the
product of the number of unvested shares of the Restricted Stock times the per
share consideration paid to the holders of the Company’s common stock in the
Change in Control. The termination of the Restricted Stock and related cash
payments under this section shall occur, and be paid to the Grantee,
respectively, immediately prior to the Change in Control. For purposes of this
section, “Change in Control” shall mean the occurrence of any of the following
events:

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50.0%) of the total voting power represented by the
Company’s then outstanding voting securities;

(b) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(c) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50.0%) of the total voting power represented by the voting securities
of the Company or such surviving entity or its parent outstanding immediately
after such merger or consolidation.

5. Rights of Grantee. Except as otherwise provided in this Agreement, the
Grantee shall be entitled, at all times on and after the Grant Date, to exercise
all rights of a shareholder with respect to the Restricted Stock Award.

6. Limitations on Transfer. Prior to the applicable Vesting Date, the Grantee
shall not be entitled to transfer, sell, pledge, hypothecate or assign any
portion of the Restricted Stock Award, except by will or the laws or descent or
distribution (the “Transfer Restrictions”). In the event of any purported
transfer of any portion of the Restricted Stock Award in violation of the
provisions of this Agreement, such purported transfer shall, to the extent
permitted by applicable law, be void and of no effect.

7. Escrow and Delivery of Shares.

(a) Certificates (or an electronic “book entry” on the books of the Company’s
stock transfer agent) representing the shares of Restricted Stock shall be
issued and held by the Company (or its stock transfer agent) in escrow (together
with any stock transfer powers which the Company may request of Grantee) and
shall remain in the custody of the Company

 

2



--------------------------------------------------------------------------------

(or its stock transfer agent) until (i) their delivery to the Grantee as set
forth in Section 7(b), or (ii) their forfeiture and transfer to the Company as
set forth in Section 3(b). The appointment of an independent escrow agent shall
not be required.

(b) Certificates (or an electronic “book entry”) representing those shares of
Restricted Stock in respect of which the Transfer Restrictions have lapsed shall
be delivered to the Grantee as soon as practicable following the Vesting Date.

(c) The Grantee, or the executors or administrators of the Grantee’s estate, as
the case may be, may receive, hold, sell or otherwise dispose of those shares of
Restricted Stock delivered to him or her pursuant to Sections 7(b) free and
clear of the Transfer Restrictions, but subject to compliance with all federal
and state securities laws.

(d) Each stock certificate issued pursuant to Section 7(a) shall bear a legend
in substantially the following form:

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS APPLICABLE TO RESTRICTED STOCK CONTAINED IN A RESTRICTED
STOCK AGREEMENT (THE “AGREEMENT”) BETWEEN THE COMPANY AND THE REGISTERED OWNER
OF THE SHARES REPRESENTED HEREBY. RELEASE FROM SUCH TERMS AND CONDITIONS SHALL
BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE AGREEMENT, COPIES OF WHICH
ARE ON FILE IN THE OFFICE OF THE SECRETARY OF THE COMPANY.

(e) As soon as practicable following a Vesting Date, the Company shall issue a
new certificate (or electronic “book entry”) for shares of the Restricted Stock
which have become non-forfeitable in relation to such Vesting Date, which new
certificate (or electronic “book entry”) shall not bear the legend set forth in
Section 7(d) and shall be delivered in accordance with Sections 7(b).

8. Dividends. All dividends declared and paid by the Company on shares
underlying the Restricted Stock Award shall be deferred until the lapsing of the
Transfer Restrictions and shall be distributed only to the extent the underlying
shares of Restricted Stock vest and are distributed in accordance with Section 3
and Section 7. The deferred dividends shall be held by the Company for the
account of the Grantee until the Vesting Date, at which time the dividends, with
no interest thereon, shall be paid to the Grantee or her/his estate, as the case
may be. Upon the forfeiture of the shares of Restricted Stock pursuant to
Section 3, any deferred dividends shall also be forfeited to the Company.

9. Change in Capital Structure. In the event of any change in the common stock
of the Company by reason of any stock dividend, split, combination of shares,
exchange of shares, warrants or rights offering to purchase common stock at a
price below its fair market value, reclassification, recapitalization, merger,
consolidation or other change in capitalization, appropriate adjustment shall be
made by the Company in the number and kind of shares subject to the Restricted
Stock Award, whose determination shall be binding and conclusive on all persons.

 

3



--------------------------------------------------------------------------------

10. No Right to Continued Service. Nothing in this Agreement shall be
interpreted or construed to confer upon the Grantee any right to serve on the
Board for any period of time, nor shall this Agreement interfere in any way with
the right of the Company to terminate the Grantee’s service to the Company at
any time.

11. Taxes. No income will be recognized by the Grantee at the time of issuance
of Restricted Shares, unless an election under Internal Revenue Code
Section 83(b) is made by the Grantee.

12. Interpretation; Modification of Agreement. This Agreement shall be
administered by the Board which shall have full authority to construe and
interpret this Agreement, to modify, amend, suspend or terminate this Agreement,
except to the extent that such actions would adversely affect the rights of
Grantee under this Agreement.

13. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force and effect in accordance with their terms.

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

15. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York without
regard to its conflict of laws principle.

[Remainder of this page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have each caused this Agreement
to be duly executed as of the day and year first written above.

 

INTCOMEX, INC. By:  

/s/ Michael Shalom

Name:   Michael Shalom Title:   Chief Executive Officer GRANTEE: By:  

/s/ Adolfo Henriques

Name:   Adolfo Henriques

 

5